Citation Nr: 1144442	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  07-30 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for voiding dysfunction, to include as secondary to service connected non-Hodgkin's lymphoma.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from December 1978 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for sexual dysfunction and voiding dysfunction.  With respect to voiding dysfunction, the decision was a reconsideration of a February 2005 decision denying service connection for a genitourinary condition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran alleges that his current voiding and erectile dysfunctions are related to chemotherapy he underwent in connection with treatment for service connected non-Hodgkin's lymphoma.  In connection with his claims, he has submitted August 2004 private treatment records from a Dr. K. Tomera.  The doctor treated the Veteran for incomplete bladder emptying and performed a cystourethroscopy which identified hypertrophy of the bladder neck.  He prescribed medication and discussed the possibility of requiring a transurethral incision of the prostate (TUIP).  VA records reflect that the Veteran did undergo a TUIP at some point.  It appears that the records from Dr. Tomera are incomplete.  As they contain information regarding voiding dysfunction, they are relevant to the current claim, and efforts to obtain such must be made.

Further, VA treatment records between April 2004 and February 2005, dealing with the period in which the Veteran appears to have undergone the private treatment, are not associated with the claims file.  These records are potentially relevant to the current claim, and must be obtained.

Finally, a VA examination is required to obtain a medical opinion regarding any nexus between current disabilities and service or a service connected disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining there is an "indication" of a relationship between service and current disability is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Treatment records establish current voiding and sexual dysfunction.  Non-Hodgkin's lymphoma is currently service connected; records reflect inguinal and pelvic involvement in that disease.  The record is unclear if the lymphoma, or treatment therefore, had some impact on the prostate of bladder, resulting in current problems.  An opinion is required on this question.  Further, in light of the procedures performed in connection with the voiding dysfunction, impact of sexual function is possible, and hence the two claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. K. Tomera and any other private provider who treated him for voiding or sexual dysfunction.  Upon receipt of such, take appropriate action to contact the identified providers and request all relevant records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Obtain complete VA treatment records from the VA medical center in Anchorage, Alaska, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of April 2004 to February 2005.

3.  After completing the above, schedule the Veteran for a VA genitourinary examination; the claims folder must be reviewed in conjunction with the examination.  The examiner is to identify all current genitourinary conditions; any condition causing or contributing to voiding or sexual dysfunction must be specifically discussed.  The examiner is to opine as to whether any current condition is at least as likely as not caused, aggravated, or contributed to by non-Hodgkin's lymphoma or chemotherapy undergone in connection with that disease.

With respect to sexual dysfunction, the examiner is to opine as to whether it is at least as likely as not caused, aggravated, or contributed to by treatment for a diagnosed voiding dysfunction.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


